Entered: June 2nd, 2020
                             Case 20-10691     Doc 71      Filed 06/02/20     Page 1 of 2
Signed: June 2nd, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND

                                                       )
         In re:                                        )
                                                       )
         Zachair, Ltd.,                                )       Case No.: 20-10691-TJC
                                                       )
                                 Debtor.               )       Chapter 11
                                                       )

                                    ORDER AUTHORIZING THE DEBTOR
                                TO ENTER INTO MANAGEMENT AGREEMENT
                          WITH STANLEY FETTER d/b/a FETTER AVIATION COMPANY

                   Upon consideration of the Motion for Authority to Enter Into Management Agreement

         With Stanley Fetter d/b/a Fetter Aviation Company (the “Motion”) filed by the above-captioned

         debtor and debtor in possession (the “Debtor”); and it appearing that Stanley Fetter d/b/a Fetter

         Aviation Company (“Fetter”) is duly qualified to manage the operations of the Debtor in this

         case; and the Court being satisfied that the Management Agreement is necessary and is in the best

         interest of the Debtor, its estate, and its creditors; and the Court having considered any objections

         made thereto; and it appearing that adequate notice of the Motion was provided and that no

         further notice of the Motion is necessary; and there appearing good cause for granting the relief

         requested in the Motion; it is, by the United States Bankruptcy Court for the District of

         Maryland, hereby
                  Case 20-10691       Doc 71     Filed 06/02/20     Page 2 of 2



       ORDERED that the Motion be and it hereby is GRANTED; and it is further,

       ORDERED that the Debtor is authorized to enter into the Management Agreement with

Fetter effective as of January 17, 2019, on the terms set forth therein and in the Motion.


                                        END OF ORDER

cc:

E-Recipients

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770




                                                 2
